Citation Nr: 0623625	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the most recent evaluation of 
the veteran's right knee was performed by VA in September 
2003.  Since that time, the veteran has submitted an 
evaluation from a private physician, dated in March 2005, and 
a statement from his treating doctor, dated in April 2005.  
These records show that the veteran has severe degenerative 
joint disease of the right knee, with complete collapse of 
his medial compartment.  In addition, his anterior cruciate 
ligament was described as being insufficient, with an opinion 
rendered that the veteran might not be able to support 
himself while doing many activities.  The possibility of a 
total right knee replacement was noted.  It is noted that the 
veteran's knee may be separately evaluated for disability 
caused by instability and arthritis.  See VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.  At his hearing on appeal, the veteran 
testified that his knee had worsened significantly since the 
evaluation in 2003, and requested that a new examination be 
conducted.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran to 
undergo an orthopedic evaluation to 
ascertain the current extent of his 
right knee disorder.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The examiner must provide a thorough 
description of the appellant's service-
connected disorder and render objective 
clinical findings concerning the 
severity of the disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
claims folder should be made available 
for review in connection with this 
examination.  The examiner should 
provide complete rationale for all 
conclusions reached. 

2.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


